Case 1:18-cr-00001-JMS Document 35 Filed 01/04/21 Page 1 of 1           PageID #: 190




                 IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,                    CR. NO. 18-00001 JMS-WRP

            Plaintiff,                       ORDER GRANTING UNITED
                                             STATES’ MOTION TO DISMISS
      vs.                                    THE INFORMATION, ECF NO. 34

RANSEN TAITO,

            Defendant.


   ORDER GRANTING UNITED STATES’ MOTION TO DISMISS THE
                INFORMATION, ECF NO. 34

            On January 4, 2021, the United States filed a Motion to Dismiss the

Information in the Interests of Justice, ECF No. 34, pursuant to Federal Rule of

Criminal Procedure 48(a). The court has reviewed the Motion and, having

extensive knowledge of the facts and circumstances of this case, GRANTS the

Motion. The Motion was made in good faith and it serves the interests of justice to

dismiss this matter with prejudice. The information filed on January 3, 2018 is

DISMISSED with prejudice.

            IT IS SO ORDERED.

            DATED: Honolulu, Hawaii, January 4, 2021.



                                                 /s/ J. Michael Seabright
                                                J. Michael Seabright
                                                Chief United States District Judge
